342 S.W.3d 370 (2011)
Peny RUSHING, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94955.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
Lisa M. Stroup, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Perry Rushing appeals the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).